

116 HR 7510 IH: Assimilating Health and Equity Assessments into Decision-making of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7510IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Cox of California (for himself, Mr. Trone, Ms. Sewell of Alabama, Ms. Brownley of California, Mr. Engel, and Ms. Porter) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for a study by the National Academies of Sciences, Engineering, and Medicine on the potential benefits on population health outcomes of incorporating into the Federal legislative process tools that measure the impacts of proposed legislation (including in areas outside of health care) on health and health disparities, and for other purposes.1.Short titleThis Act may be cited as the Assimilating Health and Equity Assessments into Decision-making of 2020 or AHEAD Act of 2020.2.Study to assess the value of using tools to measure the impacts of proposed Federal legislation on health and health disparities(a)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine (or, if the National Academies decline to enter into such arrangement, with another appropriate entity such as the National Academy of Public Administration) under which, not later than 2 years after the date of enactment of this Act, the National Academies (or other appropriate entity) will complete a study—(1)to examine the potential benefits on population health outcomes of incorporating into the Federal legislative process tools that measure the impacts of proposed legislation (including in areas outside of health care) on health and health disparities;(2)to formulate recommendations on integrating such tools into the Federal legislative process to achieve better population health outcomes;(3)to formulate recommendations on how behavioral and nudge research on the health and equity effects of policies may translate into evaluative tools for policymakers; and(4)in consultation with the Comptroller General of the United States, the Director of the Congressional Budget Office, and the Director of the Congressional Research Service, to formulate recommendations on how such tools should be incorporated into the Federal legislative process.(b)Tools To be consideredThe tools considered under the study under subsection (a) shall include health impact assessments, and may include any other tools of analysis that analyze the potential impacts on health and health disparities of incorporating the findings of such reviews and analyses of proposed Federal legislation and accompanying budgetary scores.(c)Specific populations To be consideredThe study under subsection (a) shall consider the impacts described in such subsection on health and health disparities within specific populations including communities of color, youth, women, older adults, sexual and gender minorities, individuals living in rural and Tribal communities, individuals living in regions with persistent poverty, individuals with co-morbid conditions, individuals with disabilities, individuals who are homeless, and individuals involved with the criminal justice system, among others.(d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report to the Congress on the results of the study under subsection (a).